Stockholm Action Plan (debate)
The next item is the Council and Commission statements on the Stockholm Action Plan.
The previous debate was very interesting, but we have exceeded our allocated time, so I ask all those who are about to speak to stick closely to the time allocated.
Madam President, the European area of freedom, security and justice is one of the European Union's greatest achievements. It is one of the advances in cooperation between Member States, civil cooperation, criminal cooperation and internal security. It is one of the most important results of the European project and one of the results that has come closest to achieving what the European Union always fails to achieve, which is relating to the public.
It is definitely this aspect of the Union's policies that its citizens feel adds the most value in the most important aspects of their daily life, in enjoying their freedoms, for example, security. This is undoubtedly one of the great achievements of the area of freedom, security and justice.
There were even some decisions adopted by the Council in this area of freedom, security and justice before the Treaty of Lisbon - when the area was practically intergovernmental - which concern the subject we were debating before: the investigation of crimes of genocide, crimes against humanity and war crimes at national level.
For example, the Council decisions of 13 June 2002 and 8 May 2003 established the capacity for the Member States to cooperate at national, intergovernmental level to prosecute these crimes, which fortunately - and we all remember the case of General Pinochet - are even part of the legislation in some Member States.
For example Spain, not to mention other countries, has what is called universal justice, which means crimes that are so serious that even if they have been committed outside a country they can be tried there, if possible, even if that means going beyond the sacred principle of territoriality in criminal law. This principle has been waived in practice by some states where crimes that are particularly intolerable and deeply damaging to the dignity of humanity itself can be prosecuted even outside the territory in which they are committed.
One aspect of this area of freedom, security and justice is what has been called the Stockholm Programme, at a time when the Treaty of Lisbon is already opening up this area not only to the intergovernmental sphere but also to the sphere that is strictly and clearly the EU. It is clearly particular to the EU method and therefore gives Parliament and the Court of Justice leading roles that they did not have before.
The Stockholm Programme is extremely important, which is why we welcome its adoption by the Council in December 2009 and subsequently by the European Council. It is a programme that sets out a clear programme of work for the European Union and its Member States, and places the interests and needs of the people at the heart of its priorities for the next few years.
It is therefore an extremely important programme. The programme establishes - and if you will allow me I will refer once again to the previous debate - the obligation for the Member States to cooperate with the International Criminal Court in the prosecution of crimes of genocide and crimes against humanity, so that they do not go unpunished. This is part of the Stockholm Programme that was adopted at the end of last year under the Swedish Presidency.
We are therefore talking about an extremely important programme, which must be implemented and set out in detail. In this respect, we recognise the importance of the communication from the Commission entitled 'Delivering an area of freedom, security and justice for Europe's citizens - Action Plan Implementing the Stockholm Programme', which presents initiatives to help implement the programme.
The Stockholm Programme enables us to build on previous achievements and face new challenges, taking advantage of the new opportunities presented by the Treaty of Lisbon. It is a new era. Institutionally, it is probably, to a greater extent, a genuine revolution - if you will allow me to speak so emphatically - because it is a genuine legal and institutional revolution for an area of freedom, security and justice that was previously entirely in the intergovernmental sphere to now clearly move into the EU sphere. This is initially taking shape in the important Stockholm Programme. The Council acknowledges the importance that Parliament has as the colegislator, as an institutional partner, in relation to the majority of the measures that we are going to adopt in the next five years.
Vice-President of the Commission. - Madam President, honourable Members, you know it already, but let me briefly present you with the action plan of the Commission, entitled 'Delivering an area of freedom, security and justice for Europe's citizens', an action plan implementing the Stockholm Programme. This action plan is a guide for very concrete measures to be taken during the next five years.
But first let me go back a step: it has been proven by events of the last weeks and months that there is a shared sense of urgency to confront the economic and social situation of Europe, as well as a very clear expectation from our citizens that the EU must act rapidly and decisively. You will recall the adoption of the work programme of the Commission at the end of March, the content of which showed that the Commission not only has the intention but is already taking action. It focused, among other things, on the need for the EU to build a citizens' agenda which puts the people at the heart of European action. The action plan in the area of justice and home affairs is the first strategic initiative of the new Commission in order to put this work programme into practice; it follows very closely the mandates, as well as the broader philosophy, of the Stockholm Programme, and it takes into consideration the proposals and suggestions by Parliament and by the Council.
The challenge of ensuring the respect for fundamental rights and freedoms, while also integrating and guaranteeing security in Europe, is addressed here in what we think to be a comprehensive way. The set of initiatives laid down are a roadmap - a roadmap to a free and secure Europe. We believe that you cannot separate freedom from security: they are two sides of the same coin; they are all related to the citizens and this is one way of getting citizens more acquainted with Europe.
The action plan will guide us in delivering an ambitious set of very concrete measures in a field where the added value of Europe will be very visible to our citizens. It is also a powerful message reiterating what we have been discussing before, that the Treaty of Lisbon and the EU Charter of Fundamental Rights are actions for the citizens. As all these actions are interlinked, indispensable and consistent with the scale of ambition which have been fixed in the Treaty of Lisbon and in the Charter of Fundamental Rights, we have to reach this ambitious outcome as quickly as possible in line with citizens' expectations.
That is also why Parliament should not view this action plan as being carved in stone; there might be unexpected events, and if there are such unexpected events, the Commission will certainly make use of its right of initiative in order to help solve the problems. That is why we have the intention - and this will be important for Parliament - to submit a mid-term review of the implementation of the Stockholm Programme in 2012, in order to ensure that the programme remains in line with European and global developments.
But, as the Minister-in-Office of the Council already has rightly said, this action plan is not only about what the European Commission is going to propose. It is also very much about what the Member States are going to do: how the Member States are going to take their initiatives where subsidiarity is at stake; how they are going to implement European Union decisions in their national law; and how they are going to collaborate with other Member States.
Therefore, this action plan will only be a success story in the end if all the institutions play their role, and I am very confident that Parliament will help us to advance quickly on the right road.
on behalf of the PPE Group. - Madam President, first of all, I would like to congratulate the Commission for its timely presentation of a very concrete action plan to empower European citizens. I have been very active in the discussions in Parliament because I truly believe that the Stockholm Programme is the best way forward to a citizen-centred Europe: a Europe for citizens, with the people.
I therefore invite the Commission to stick to the vision of the Stockholm Programme when presenting the specific proposals for the next five years. The programme adopted represents a real balance between providing security to citizens while respecting their rights, freedoms and integrity, and strengthening their citizenship.
On the action plan, I particularly welcome the measures presented recently to combat trafficking in human beings and child abuse and to increase the protection of unaccompanied minors - to mention just a few. I also welcome the fact that the action plan includes a strategy to combat female genital mutilation, domestic violence and violence against women. I nevertheless wish that this proposal could have been presented earlier than scheduled, Madam Commissioner.
We also need to encourage the participation of citizens during the process and ensure the transparency of decision making and the openness of documents. I hope that the measures will be presented in a user friendly way.
To conclude, I look forward to continuing working with my colleagues in Parliament, and with the Commission and the Council, to really deliver an area of freedom, security and justice, and make it a reality.
I would like to make a few general and a few specific remarks regarding the plan. Of course we consider the Stockholm Programme to be very important. It is precisely for this reason that the action plan has been somewhat disappointing, since its ambitions do not truly reflect the importance this Parliament has attached to it or the size of the majority with which it voted on amendments on several topics. We see that the most important or many important points in the plan have been deferred until 2013-2014, and as regards this year, we can already see a certain level of slippage. It seems to be a general problem as well that cooperation between the Commission and Parliament with regard to international treaties has not yet been clarified. Although the feedback has improved considerably, such as the feedback on the SWIFT and TFTP negotiations with the US, there are still some points that have yet to be clarified.
I wish to make a few concrete proposals: we regret that hate speech does not appear in the draft legislation but only the reports and the framework decision referring to implementation appear among the plans. Likewise, the provision of information on human rights is not sufficiently categorical. We know that implementation is related to the degree to which people are aware of their rights. In connection with immigration, I would like to mention that cooperation has begun but there seems to be an inadequate level of ambition. There are two other important issues. The first concerns reciprocity on visas, where new, effective solutions are needed due to both the reintroduction of the visa requirement and inequalities. The second concerns the free movement of labour where it is important to put an end to the discrimination that continues to exist against new Member States.
on behalf of the ALDE Group. - Madam President, the Stockholm Programme is undoubtedly ambitious, but we still need to adopt an action plan that would implement it in the most efficient way. Efficiency means not only a suitable timetable, but it also refers to the content of the legislation that we will adopt in the coming years and to the institutions that will be built upon in the future.
If we want the Union to be more coherent, we have to work towards a level of trust and mutual recognition in the judicial area or on police cooperation, similar to the principle which has governed the EU single market. To achieve it, we need to shift our views on our legal traditions, which should no longer be perceived, used or misused to prevent us having minimum standards, particularly in criminal law.
Our citizens demand and deserve better protection against terrorism and against organised or trans-border crime. It is our duty to provide for this protection, but we have to do it while fully respecting not only the rights of the victims but also those of the defendants as well. This is why minimal procedural standards must apply to all EU Member States and if we need to be bold for these, we shall be. We will be bold when entrusting Eurojust with more power or when we have to protect the data of our citizens or when we will have to regulate on the asylum package.
My political group is determined to constructively work with the Commission and the Council and, at the same time, to persistently fight for the protection of human rights.
on behalf of the Verts/ALE Group. - Madam President, listening to the Commissioner and the Council representative on the Stockholm Programme, some questions come to mind.
It is now close to the end of the Spanish Presidency, with five weeks to go. At the beginning, we heard great ideas from the Spanish Presidency on asylum, migration, the Anti-Discrimination Directive and the emancipation of women, but I must say that, with five weeks to go, I wonder where the concrete results and proposals are.
The Commission and Parliament did their work on asylum and migration, and we are really waiting for the Council to act. It is not only - as Commissioner Reding said - the individual Member State that needs to implement its laws. It is the Council that needs to come up with ideas on Dublin, on the Reception Directive, on the Eurodac system and on the Qualification Directive. We really are waiting for it.
The Anti-Discrimination Directive is something this plenary voted for and the Greens are really waiting for that. Turning to the Commission on that issue, equality and anti-discrimination are, of course, fundamental basics in the Stockholm Programme, but why did the Commission not choose to make same-sex partnerships a priority for this action plan? You said people would be put at the centre. Organising same-sex partnerships is putting people at the centre. Could you give me an explanation as to why?
With regard to Europol, in the pre-Lisbon era, Europol was submitted to a minimum of scrutiny by Parliament, and that is still the case, although we now have the Lisbon Treaty. For example, the competence to enter into negotiations for cooperation agreements with third countries is based on Council decisions that date from a couple of years back. It is rumoured that Europol is now discussing a treaty with Israel, and who knows what other countries are being approached for treaties. The Lisbon Treaty gives Parliament a new role, and I would like the Commission to act upon it.
Madam President, ladies and gentlemen, 170 measures in five years, numbers that are too ambitious for a programme devoid of any real connotation, especially when it comes to certain issues.
Where immigration is concerned, the programme is embarrassingly weak when you look beyond the official documents: what is the point of promising to strengthen bodies and agencies if there is then no political strategy? A truly useful strategy that must be based on some firm points: the fight against illegal immigration along the southern border, ensuring that responsibilities for opposing illegal immigration are shared between all European States, a policy of agreements with third countries, especially the recognition that immigration is not a resource at a time of crisis.
Parliament's homepage tells us that more than 20% of young people in Europe are unemployed. On a continent where 25 million people are out of work, the Commissioner for Home Affairs says that the issue of immigration must be based on solidarity. Instead, what is really needed is joined-up reasoning and realism: today, our priority is giving work to our citizens! All the rest is do-gooding rhetoric that does not help immigrants to integrate, and certainly does not help our people.
(ES) Madam President, we are talking about more than 360 actions in five years. From my perspective, the presentation of the action plan should have been given more time in Parliament in order to give Members the opportunity to debate and, more importantly, to amend the proposals.
Let us look at some examples: combating radicalisation; monitoring terrorist funding and the possibility of creating a European Terrorist Finance Tracking Programme (TFTP); the coordination of the Joint Situation Centre (SitCen), Europol and Eurojust in the fight against terror and organised crime; combating the use of the Internet for terrorist purposes; amending the Frontex Regulation; and the viability of creating a European border guards system. Along with what I have mentioned, there is a great deal more that has been said. These are very important issues that would have been worthy of a different parliamentary format.
In addition it is notable that in relation to protecting the victims of crime, the plan only proposes one measure: creating a global instrument for protecting victims, which will include victims of terrorism. I believe - and this would be an amendment that I have not been able to table due to the rules - that the creation of a special instrument to protect the victims of terrorism should be an inalienable priority for the European Union. I would like to stress that this is my view.
To conclude, Mrs Reding, with reference to Europol, I would like to know why a Council decision is going to be replaced by a Europol regulation by 2013.
(SK) There are several areas in the action plan of the Stockholm Programme I would like to talk about, and as we have to move on, I will name these problem areas.
I definitely consider the EU's common asylum system to be a problem area, which we have discussed together at least several times here, where, on the one hand, the Commission talks of the need for legal migrants or immigrants to be successfully integrated into the common system but, on the other, the action plan displays very little ambition in this direction.
Likewise, it appears that we do not expect a proposal for the unified processing of asylum applications until 2014, and therefore no mutual recognition of the rights of refugees between EU Member States either. Your plans are nonetheless quite concrete in the area of restricting the influx and movement of immigrants or migrants, for example, seasonal workers.
So, to be brief, there is no progressive and fair common asylum system in sight, and the plan specifies rather repressive measures.
I would like to mention at least two more areas. The first is the sad fact that, even in the Commission's own words, progress over the mutual recognition of registered same-sex partnerships within an EU framework is not a priority, and the sidetracking of this topic really concerns me.
The final area I would like to mention is the rights of corporations. The Stockholm Action Plan often mentions citizens and their rights, but very clearly emphasises the freedom of business without sufficient regulations, which is at least surprising, particularly in the context of the current financial and economic crisis.
Madam President, for me, the best bit of the action plan is the list of five concrete measures regarding rights of the individual in criminal proceedings that comprise the roadmap endorsed by the Stockholm Programme.
I speak as rapporteur on the first of these measures on interpretation and translation for defendants on which, I am pleased to say, I reached provisional agreement with the Spanish Presidency this very morning and I hope that our respective institutions will endorse that result.
I do thank Commissioner Reding for her staunch support as we drew solidly on the Commission proposal and Commission representatives made a full contribution, so my personal thanks to her.
We are finally, a decade overdue, but finally building the mutual trust necessary for mutual recognition. My support for the European arrest warrant is qualified by my dismay and indeed anger at some miscarriages of justice and the way it currently operates such as in the cases of Gary Mann and Andrew Symeou that I am involved in. If we had these measures in place a decade ago, I believe those miscarriages of justice would not be happening.
(MT) Madam President, I agree with those who say that the Common European Market, the single market, is probably the largest project the European Union has ever undertaken. I believe that this project, which favours European citizens, is the next big task for the European Union. It is interesting that the single market began in 1992, the same year in which we adopted the Maastricht Treaty that introduced the concept of European citizenship.
By means of this action plan, we are now creating a space within which European citizenship can be exercised. This can be done in several areas: human rights, civil rights, access to justice and the right of freedom of movement within the European Union. The European Union can also serve as an example in a number of fields, namely, trafficking, combating paedophilia, children's rights, cyber crime, and of course, immigration and asylum matters.
Nonetheless, I believe that this project requires three things: Firstly, a political stamp will give it importance and meaning for our citizens. Secondly, respecting the subsidiarity principle, because there are certain important areas that cannot relinquish the right to employ subsidiarity. Thirdly, deadlines: these must be honoured in this action plan, otherwise it will all come to nothing.
(ES) Madam President, as the Chair of the Committee on Civil Liberties, Justice and Home Affairs, I was the co-author of the resolution adopted on the Stockholm Programme in November, along with Mr Casini and Mr Berlinguer. I would like to point out that I said at the time that the Stockholm Programme was not going to make Parliament's life easier in the area of freedom, security and justice but, on the contrary, it was going to make it much harder.
I want to say here that some of the requirements in the resolution that was adopted have not been reflected by being clearly set out in the action plan proposed by the Commission. Therefore, as I am aware of the limitations of parliamentary debate and parliamentary intervention in the debate on the action plan, I do wish to point out that paragraphs 148 to 150 of the parliamentary resolution contained some precise indications regarding extremely important issues.
Many of these have been stated, from victim protection to the institutions and agencies related to Schengen, Europol, Eurojust, Frontex and the European Asylum Support Office and its pending new regulations, but there were also some regulations on substantial and fundamental problems, such as data protection and the clause to combat discrimination. The interdependence of data protection and security has certainly been debated in Parliament, in particular, during the debate on the Terrorist Finance Tracking Programme (TFTP), and the debate highlighted the need for Europe to make its own commitment to an appropriate balance between security and privacy.
What is really important, however, is that the Commission now has five years of work ahead of it to implement each of the links in the action plan for the Stockholm Programme step by step. I therefore call on it to really work very hard with Parliament to take into account all of the commitments relating to paragraphs 148 and 150 of the resolution, keeping in mind that if the Commission does not work diligently and closely with Parliament, it will be vigilant and it will make proposals. It will, of course, also work with the Council, which can adopt initiatives that might deserve to be considered and dealt with by Parliament.
(FR) Madam President, Commissioner, Mr López Garrido, I, in turn, wish to say how pleased I am to be talking about this action plan, the roadmap, as Mrs Reding called it, for implementing the Stockholm Programme. It deals with a host of fundamental issues, and rather than compile a random list in the very little time I have, I will simply focus on those points that will cause some frustration - one on form and one on substance - to talk about this issue.
In terms of form, as we have said in this debate, we have set ourselves some very precise deadlines for the implementation of the measures, and I would like us to try our best to take concrete action, so that we are not simply paying lip service to ideals.
To that end, in terms of substance, we must address two main points in order to make a success of this implementation. We must define some priorities. On the question of substance, Mrs Reding spoke of added value. I suggest that we press ahead with some points that we consider more urgent than others: firstly, on legal cooperation, so that we are on the same page in legal terms, with, of course, a kind of Erasmus for judges, but why not a kind of Erasmus for all the legal professions and another for the police professions?
Then, the second point in terms of substance, and a key priority, is that of taking every possible measure to ensure the rights of children, to protect them, and to combat cyber crime, child pornography and sexual exploitation.
(EL) The big word missing from immigration programmes is the word 'solidarity'. Today, we voted on the resettlement of asylum seekers from third countries in Europe, but the Commission programme refuses to promote a similar provision for the settlement of asylum seekers from one country of Europe to another or for money. Whatever happened to solidarity?
Over 100 000 illegal immigrants arrive in Greece from Turkey every year. Whatever happened to the Europe-Turkey agreement on the return of these illegal immigrants? It is being side-stepped and is barely even mentioned in our programme. Whatever happened to the agreement being negotiated by Frontex with Turkey today? Can you assure us that it will not directly or indirectly dispute the sovereign rights of Greece, and hence of Europe, on the borders?
Finally, of course, there is the huge obligation of solidarity towards immigrants themselves called 'integration'. Without the integration of immigrants, there is no way that 40 million people who have come to live among us will be able to do so on equal terms. We may be building time bombs. Programmes are needed, money is needed and, at the moment, the Commission does not have them.
(ES) (Start of speech with microphone switched off) I feel that a Europe in which the borders have disappeared and in which there is an increasing amount of supranational crime needs to have more ambition from the point of view of responding to the problem of supranational crime.
I believe that we need to have greater ambition in terms of police coordination, in other words, Europol; judicial coordination, in other words, Eurojust; the European public prosecutor; the technical standardisation of criminal investigations; unifying criminal trial law; and in terms of bringing the respective criminal legal systems closer together.
Ladies and gentlemen, I believe that there is little ambition and too much national resistance, and I urge you, especially in the Council, to overcome the pro-sovereignty tendency of the Member States, and to unify our criminal justice systems in order to effectively combat insecurity and supranational crime.
(IT) Madam President, ladies and gentlemen, the opportunity offered by the Stockholm Programme is definitely an important one: a high number of positive actions that the Commission must implement, carving out a real common space for freedom, justice and security.
Achieving these aims, however, requires a method of cooperation between European institutions, and between these institutions and the Member States, which are an indispensable instrument of true cooperation. Issues such as the regulation of migratory flows according to objective criteria of fairness, the dignity of people in today's overcrowded prisons, the welfare of those who are rehabilitated after drug addiction, the revitalisation of agencies, the opposition to organised crime at cross-border level, make this genuine cooperation truly necessary.
The activities of our Parliament are obviously centred on this challenge, and also provide strong and definite stimulus for the Commission and other Community institutions, as well as for Member States.
Madam President, Dame Sarah Ludford said that she had some concerns about miscarriages of justice in relation to the European Arrest Warrant, in the cases of Andrew Symeou and Gary Mann. That is an understatement if ever there was one! The European Arrest Warrant is a gross miscarriage of justice in itself. Extradition has been reduced to a mere bureaucratic formality. British courts have been stripped of their ability to protect British citizens from unjust arrest and imprisonment when they are extradited to a foreign country. I know because I sat in the appeal court in the case of Andrew Symeou when two Senior Law Lords were unable to prevent the extradition of Mr Symeou, even though it was obvious to everybody in the court that the evidence was either non-existent or fabricated by the police. But of course, that is the whole point, because the court is not allowed to look at the evidence; they have no right. Dame Sarah and the Lib Dems can cry crocodile tears now over cases like Mr Symeou, but they have to bear responsibility for the human misery which they have caused.
(EL) Madam President, it was with real satisfaction that we voted in the Stockholm Programme for provisions which refer to solidarity on immigration issues and in the fight against illegal immigration. I read in the action plan that the Commission will create an instrument in 2011 to evaluate national asylum systems, so that it can provide better assistance to the Member States in terms of each one's capabilities and needs.
At the same time, however, we have given the go-ahead in this Parliament for the European Asylum Support Office to start operating in Malta. The question is this: will the European Asylum Support Office have anything to do with this mechanism and, via this mechanism, with the evaluation carried out? Has provision been made for an internal resettlement programme for refugees in order to even out the pressures between the Member States?
Madam President, I would like to refer to the mechanism to assess corruption in the Member States - the mechanism that is provided for in the action plan. We have a Council decision for the Stockholm Programme, which refers to this matter, and we have the Commission action plan on implementing the Stockholm Programme. They both refer to an evaluation of the anti-corruption efforts in the Member States. Therefore, we need strong political will and commitment from the Member States for such a mechanism to come into place. I say this because we all know that, so far, the domestic efforts have not been effective in all Member States, to say the least.
Secondly, the deadline for the communication in the action plan on the Union's policy and mechanism against corruption is 2011. I would like to suggest having it done before the end of 2010. This would better respond to the need of combating corruption in the Union, as corruption is also seen as a cause of the economic crisis. Therefore, it would be a measure to stop and prevent it.
Madam President, what is really at the heart of this debate on the European area of freedom, security and justice is something that I think was rightly said by Mr Busuttil when he was talking about European citizenship.
What we are talking about here is the composition of that European citizenship, which we need to deepen. This is certainly one of the focuses of the new political phase beginning in Europe with the Treaty of Lisbon, and it has, of course, been one of the focuses for the Spanish Presidency.
There was a very clear and direct question on this to the Council from Mrs Sargentini, on what had been done by the Spanish Presidency during this period and what is in place for the future.
I thank her for this very direct question, and I am going to try to structure my response around some points that all relate to European citizenship and the content of rights, freedoms, securities and justice: in short, the status of European citizens in the 21st century.
With regard to freedoms, we were talking earlier about accession to the European Convention on Human Rights. This is one of the Spanish Presidency's priorities. I refer to the extensive debate that we had earlier.
I also believe that, in relation to freedoms and rights, we need to talk about the directive on rights to interpretation and translation in criminal proceedings. As you know, work is under way on this directive.
We are waiting for the European Commission to make a proposal in general terms on the very specific directive mentioned by Mrs Sargentini: the non-discrimination directive. This is a very ambitious and very important directive. The Presidency of the Council does, of course, support it, and we are awaiting the Commission's initiative.
Issues surrounding victims have been a concern and a priority for the Spanish Presidency, especially victims of gender violence. I would like to say to you that during this period, progress has been made on the directive to combat people trafficking. With regard to the directive to combat sexual abuse, we are working on reaching a common position in June. Work is also being done on a legislative initiative to combat gender violence: the European Protection Order, which is currently being debated in various parliamentary committees: the Committee on Civil Liberties, Justice and Home Affairs, and the Committee on Women's Rights and Gender Equality. Gender violence is undoubtedly the biggest scourge that exists with the greatest number of victims in European societies. The Employment, Social Policy, Health and Consumer Affairs Council (EPSCO) also adopted the European Observatory on Violence against Women and the helpline for victims last month.
Regarding security issues, the internal security strategy was adopted in the March European Council. In relation to this, the constitution has been adopted for the Standing Committee on operational cooperation on internal security. There have been agreements with the United States on security issues, and agreements are in progress: the Toledo Declaration on security and civil aviation; the SWIFT issue, which is very well known to parliament, on which there is a mandate for negotiating a political agreement with the United States as soon as possible. We are also working with the United States on a joint declaration on the fight against terrorism and an agreement on data protection.
With regard to civil cooperation, we hope to agree the Rome III Regulation, a law that applies to marriages.
In relation to the subject of immigration and asylum, which has also been mentioned in many speeches, it should be said that the Spanish Presidency is responsible for the first evaluation of the European Pact on Immigration and Asylum, which it is going to prepare in cooperation with the Commission. At the same time, also in cooperation with the Commission, a returns programme is under way for unaccompanied minors.
Also, in relation to asylum, the Frontex operations are being maintained, and work is being done on a European programme for refugees and on the resettlement of refugees, and also with some countries on repatriation programmes.
In addition to those, there is the European Refugee Fund, which should be ready by 2011: the Tavares report from Parliament provides for it to be adopted by then. So, there are various important initiatives under way in relation to immigration.
I would like to add to this response with a debate that has been taken up very constructively by the Commission - specifically by Commissioner Reding - on the European public prosecutor, which is provided for in the Treaty of Lisbon. I think this is a debate that we need to have. It would be very interesting, not only, as the Treaty of Lisbon says, to protect the economic interests of the Union, which is, of course, a very topical subject. It would also be very interesting at a later stage in order to be able to prosecute transnational crimes. It is also a debate that has been launched by the Spanish Presidency of the European Union.
These are some of the specific elements that are being launched or have been launched during the Spanish Presidency, in cooperation with the Commission and Parliament. We believe that it is absolutely crucial for us to have credibility in terms of building an open, safe Europe that protects its people. This is the spirit in which the Spanish Presidency wants to continue, along with the trio of presidencies that will be operated by our partners: Belgium and Hungary. This is the Spanish Presidency's intention, and we are, of course, counting on the cooperation of the European Parliament, which we have.
Vice-President of the Commission. - Madam President, everybody is talking about the Stockholm Programme. That is a Christmas tree with several hundred wishes. I would like everybody to speak about the reality. How were these Christmas tree wishes treated before the Lisbon Treaty? Behind closed doors, without much consideration for the citizens and what they want, wish for and expect; in the third pillar, where ministers of the interior were asking neither the European Parliament nor the Commission, and where the European Court of Justice had no possibility to intervene.
That is where we are starting from: an impossible situation. Where de minimis decisions were not even carried out at national level, where citizens did not have the means or the instruments to go to court, to protest and to seek justice.
Fortunately, we now have the Lisbon Treaty. There is no third pillar any more. There are Commission proposals, codecision, implementation at Member State level, control by the European Court of Justice, but that means also that things cannot be done instantly any more. Rules and proposals have to follow the normal way, under which you parliamentarians have asked the Commission to conduct its work.
First, a thorough analysis of what is feasible, what is good, what has added value. Second, public consultation, in order to know whether the ideas that we put on the table will be accepted or not by civil society, by industry, by the Member States, by the national parliaments, which are now a player in all these questions and which conduct the subsidiarity test. And then, impact assessments, in order to see if what we are doing is the right way. And, only then, we have the definite proposal from the Commission.
If you want the Commission to continue to do as has been done over the last number of years, just tell me, and I will come with a proposal every week. And do you know what will happen with those proposals? They will first be blocked in the national parliaments, and rightly so, because we have to come with serious proposals based on the legal assumptions that what we are doing is strong, is feasible and can be implemented in the Member States.
I do not want the first proposal we make to be challenged before the Court of Justice and before the Court of Human Rights. I would like to lead all of us to the way where the citizens will understand that the added value of what we are doing here is of real benefit to them in practical terms. Yes, as the Commissioner responsible for women's affairs, I have heard this Parliament discussing what we need to do, most of all in order to give legal certainty to women in all our Member States, that when they have a problem of violence, they will get justice and not the illusion that they hope they will get justice and then they get nowhere and end up with nothing. So here we really have to work together.
There are hundreds of measures which have to be 'Lisbonised', which have to be taken out of the hole and brought into the light of day, which have to be adapted to the real rules of law - hundreds of measures that do not work.
The arrest warrant: Ms Ludford was just speaking about this. Of course it is not carried out in the Member States because the construction around the mutual recognition and the mutual trust, which is at the basis of the mutual recognition, has not been built up. Colleagues, you cannot do all this without having mutual trust. I am sorry, I cannot by decree insert mutual trust in the heads of the judges all over Europe!
We have to build this mutual trust with the legislation and with the measures to boost the rights of citizens in all our Member States, so that the judges also implement the rules we have been looking for and, yes, we are advancing very quickly on this.
An action plan, well, the colleague is not there any more, but an action plan for combating the violence against women. In 2011, a comprehensive text about protecting the victims, all kinds of victims - for me there is not a victim here, a victim there and a third category of victims - all kinds of victims have to be considered.
Yes, we have been working on data protection; when fortunately you, Parliament, said no to the way things have been working before Lisbon was implemented. We will not continue like this any more and, yes, Chairman of the committee, you know that your committee and the other committees are fully integrated in the way we are preceding.
We will have many things to do together: very technical questions, which will have a very important impact on our society. We will have to do something; we will have to explain to the citizens what we are doing. Because that is also a part of the whole thing and it is not the easiest part of the whole issue.
Yes, we have to take measures, for instance, on illegal immigration and asylum and, as you have seen, my colleague, Cecilia Malmström, has very concrete proposals on illegal immigration, on border controls, on legal migration. Yes, it would be important if the Parliament could, together with the Council, adopt the existing proposals, the asylum package, the simple permit proposal, the joint resettlement programme, the mutual recognition and the just adopted action plan for unaccompanied minors. There is an awful lot in the pipeline.
It is not about who is going to do what because certain things you simply cannot do. Here is an example: you asked for the Anti-Discrimination Directive. The Anti-Discrimination Directive, I am sorry to say, is a question that has to be solved by unanimity and it is blocked in the Council. So what do you want me to do - not me, because it was before my time - the Commission has put anti-discrimination on the table, unanimity is blocked in the Council? So speak to the Council; speak with those who are blocking it.
Same-sex couples: well you know perfectly well that it is the prerogative of subsidiarity, the competence of Member States to regulate the way they treat same-sex couples. Where the European Union comes in is the cross-border treatment of these same-sex couples. But I cannot do the work for France, for Italy, for Poland, for Romania, for Greece and for Luxembourg; that has to be done by those Member States alone. I can see there is no discrimination if those people, from wherever they come, are exercising their rights to cross-border mobility, and that is what we are going to do.
We have started already to see that, in terms of mobility, in terms of citizens rights, in terms of collaboration between the legal systems, in terms of eliminating the borders that still exist in this single market, which, sorry to say, is not a single market when it comes to citizens. That is why I am very happy; I have read the report by Mario Monti. There are many elements in this report, which say where we have to move. You know what is my bible? The report, which was drawn up by one of your Members, contains all the elements on the free movement of citizens and all the problems that have to be solved.
Now what I propose to you is to take them, one by one, and solve them, one by one, in full cooperation with you. When I put on the table a proposal, and you have seen how it goes, you will have so many proposals that you will have to work at night - I do not know if it is permitted under employment rules and human rights, but I will not care for your human rights as Members of Parliament. We will work until we have solved these problems - there are hundreds of problems to be solved and I cannot do it alone. I need your very constructive help. I know I will get this help but help me to work on one element after the other, even if it has to be one element per week. It is going to be on your table. I am willing to come to your committees as often as you call me, Madam President, and we will discuss this over, element by element. In five years' time, with your help, we will have changed this continent.
The debate is closed.